Exhibit 99.1 ATTUNITY LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2013 U.S. DOLLARS IN THOUSANDS Unaudited INDEX Page Condensed Consolidated Balance Sheets 2-3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-10 ATTUNITY LTD. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $15 at June30, 2013 and December 31, 2012) Other accounts receivable and prepaid expenses Total current assets Other assets 93 Severance pay fund Property and equipment, net Intangible assets, net Goodwill Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 ATTUNITY LTD. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data June 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Payment obligation - Deferred revenues Employees and payroll accruals Accrued expenses and other current liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term deferred revenue Liabilities presented at fair value and other long-term liabilities Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.4 par value - Authorized: 32,500,000 shares at June 30, 2013 andDecember 31, 2012; Issued and outstanding: 11,044,090 shares at June 30, 2013 and 10,919,930 shares at December 31, 2012 Additional paid-in capital Receipt on account of shares - Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Six months ended June 30, Unaudited Software licenses $ $ Maintenance and services Total revenue Operating expenses: Cost of revenues Research and development Selling and marketing General and administrative Total operating expenses Operating income (loss) ) Financial income (expenses), net ) ) Income (loss) before taxes on income ) Taxes on income (benefit) ) 91 Netincome (loss) $ ) $ Basic net income (loss) per share ) Weighted average number of shares used in computing basic net income (loss) per share Diluted net income (loss) per share ) Weighted average number of shares used in computing diluted net income (loss) per share The accompanying notes are an integral part of the consolidated financial statements. 4 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) U.S. dollars in thousands Six months ended June 30, Unaudited Net income (loss) $ ) $ Other comprehensive income (loss): Foreign currency translationadjustment 13 ) Net change in accumulated comprehensive income 13 ) Comprehensive income (loss) $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 5 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Unaudited Cashflowsactivities: Net income (loss) $ ) $ Adjustments required to reconcile net income (loss) to net cash provided by operating activities: Depreciation Stock based compensation Amortization ofintangible assets Accretion of payment obligation 66 Convertible debt inducement expenses - Change in: Accrued severance pay, net Trade receivables ) Other accounts receivable and prepaid expenses ) ) Other assets ) ) Trade payables 44 ) Deferred revenues Employees and payroll accruals ) 7 Accrued expenses and other liabilities ) ) Liabilities presented at fair value and other long-term liabilities ) Revaluation of restricted cash - 2 Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options, warrants and rights Receipts on account of shares - Repayment of long-term debt - ) Repayment of convertible debt - ) Payment of contingent consideration ) - Net cash used in financing activities ) ) Foreign currency translation adjustments on cash and cash equivalents 32 ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period Supplemental disclosure of cash flow activities: Cash paid during the period for: Interest 5 Taxes Non cash activities: Purchase of property and equipment 36 - Conversion of convertible debt and bifurcated conversion feature - The accompanying notes are an integral part of the consolidated financial statements. 6 ATTUNITY LTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 1:- GENERAL Attunity Ltd. (the "Company" or "Attunity") is a provider of information availability software solutions that enable access, sharing and distribution of data, across heterogeneous enterprise platforms, organizations, and the cloud. Using Attunity's software, organizations are able to connect, transfer, join, stream and distribute to and from a variety of data sources and files in real-time. In addition, the Company provides maintenance, consulting, and other related services for its products. In April 2013 the Company paid the earn-out payment to RepliWeb Inc.'s former shareholders in the amount of $2.0 million. NOTE 2:- SIGNIFICANT ACCOUNTING POLICIES a. Unaudited interim consolidated financial statements: The accompanying unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. In the opinion of management, the unaudited interim consolidated financial statements include all adjustments of a normal recurring nature necessary for a fair presentation of the Company's consolidated financial position as of June 30, 2013, consolidated results of operations for the six months ended June 30, 2013 and 2012 and cash flows for the six months ended June 30, 2013 and 2012. The balance sheet at December 31, 2012 has been derived from the audited consolidated financial statements of the Company at that date but does not include all of information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The accompanying unaudited interimconsolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes for the year ended December 31, 2012 included in the Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission ("SEC") on March 29, 2013. Results for the six months ended June 30, 2013 are not necessarily indicative of results that may be expected for the year ending December 31, 2013. Unless otherwise noted, all references to "dollars" or "$" are to United States dollars. b. Use of estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. 7 ATTUNITY LTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 3:- LIABILITIES PRESENTED AT FAIR VALUE According to the loan agreement (“Agreement”) with Plenus Technologies Ltd. and its affiliates, ("Plenus"), dated January 31, 2007 (as amended on March 30, 2009 and September 4, 2011), Plenus is entitled to compensation of 15% of the proceeds payable in a Fundamental Transaction (as defined in the Agreement), upon consummation of a Fundamental Transaction until December 31, 2017. During such period, Plenus may elect to receive the $300 in cash in lieu of such compensation. The above mentioned was accounted for in accordance with ASCNo. 815-40, “Derivatives and Hedging”, based on which was considered a derivative and presented at fair value, within liabilities presented at fair value and other long termliabilities, which is marked to market at each reporting period. As of June 30, 2013, the liability amounted to $667. The fair value of this derivative was based on valuation performed by third- party valuation firm using the Binomial Model for options valuation based on assumptions provided by management. The Company classified the fair value of this derivative as level 3, in accordance with ASC No. 820, "Fair Value Measurements". NOTE 4:- SHAREHOLDERS' EQUITY The fair value for options granted in the periods presented is estimated at the date of grant using a Black-Scholes option-pricing model with the following weighted average assumptions: Six months ended June 30, Unaudited Risk free interest 0.57% 1.00% Dividend yields 0% 0% Volatility 81% 127% Expected life (in years) 4 4 8 ATTUNITY LTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 4:- SHAREHOLDERS' EQUITY (Cont.) The following is a summary of the Company's stock options activity for the six months ended June 30, 2013: Number of options (in thousands) Weighted Average exercise price Weighted- average remaining contractual term (in years) Aggregate intrinsic value Unaudited Outstanding at December 31, 2012 $ Granted 68 Exercised ) Canceled or forfeited ) Outstanding at June 30, 2013 $ $ Exercisable at June 30, 2013 $ $ Vested and expected to vest at June 30, 2013 $ $ The weighted average fair value of options granted during the six months ended June30, 2013 was $3.8. The following table shows the total stock-based compensation expense included in the interim consolidated statements of operations: Six months ended June 30, Unaudited Research and development $ $ Selling and marketing 88 76 General and administrative 86 Total stock-based compensation expense $ $ 9 ATTUNITY LTD. AND ITS SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 5:- NET INCOME (LOSS) PER SHARE The following table sets forth the computation of the basic and diluted net income per share: Six months ended June 30, Unaudited Net income (loss) $ ) $ Weighted average ordinary shares outstanding Dilutive effect: Warrants and Options - Diluted weighted average ordinary shares Basic net income (loss) per share $ ) $ Diluted net income (loss) per share $ ) $ NOTE 6:- FINANCIAL EXPENSE, NET Six months ended June 30, Unaudited Financial income: Revaluation of liabilities presented at fair value $ ) $
